UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

JOSE MANUEL OLIVE, et al., )
)

Plaintiffs, )

)

v. ) Civil Action No. 17-45 (UNA)

)

MARY LOU ROBINSON, et al. , )
)

Defendants. )

MEMORANDUM OPINION

 

This matter is before the Court on the plaintiffs’ application to proceed in forma pauperis
and their pro se civil complaint.

Complaints filed by pro se litigants are held to less stringent standards than those applied
to formal pleadings drafted by lawyers. See Haz`nes v. Kerner, 404 U.S. 519, 520 (1972). Even
pro se litigants, however, must comply with the Federal Rules of Civil Procedure. Jarrell v.
Tisch, 656 F. Supp. 237, 239 (D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure
requires that a complaint contain a short and plain statement of the grounds upon which the
Court’s jurisdiction depends, a short and plain statement of the claim showing that the pleader is
entitled to relief, and a demand for judgment for the relief the pleader seeks. Fed. R. Civ. P. 8(a).
The purpose of the minimum standard of Rule 8 is to give fair notice to the defendants of the
claims being asserted, sufficient to prepare a responsive answer, to prepare an adequate defense
and to determine whether the doctrine of res judicata applies. Brown v. Calz'fano, 75 F.R.D. 497,

498 (D.D.C. 1977).

Plaintiffs Jose Manuel Olive, Vincent Dale Ross, and Dyrian Strong are in the custody of
the Texas Department of Criminal Justice and are serving their prison sentences at the Neal Unit
in Amarillo, Texas. They appear to allege violations of rights protected under the First and
Fourteenth Amendments to the United States Constitution, yet so few facts are alleged that
neither the Court nor the defendants reasonably could determine which claim(s) the plaintiffs
bring against which defendant(s). Because the complaint fails to meet the standard set forth in
Rule S(a), the Court will dismiss it without prejudice.

ln addition, the Court will grant Vincent Dale Ross’s application to proceed in forma
pauperis He is the only one of the three plaintiffs who submitted a certified copy of his trust
fund account statement, including the supporting ledger sheets, for the six-month period
immediately preceding the filing of this complaint, as is required under 28 U.S.C. § 1915(a)(2).
The applications of Jose Manuel Olive and Dyrian Strong will be denied, and these plaintiffs will
be dismissed as parties in this action. Lastly, the Court will deny the Motion for Interlocutory
Findings of Fact and Conclusions of Law Addressing Constitutional and Federal Question filed
by Jose Manuel Olive.

An Order consistent with this Memorandum Opinion is issued separately.

DATE;